ORDER
The, Disciplinary Review Board having filed with the Court its decision in DRB 01-342, concluding that VINCENT E. BEVACQUA of SOUTH ORANGE, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.4(b) (failure to explain matter to extent reasonably necessary to permit client to make informed decision), RPC 1.5(b) (failure to provide retainer agreement), RPC 1.16(d) (failure to protect client’s interests on termination of representation) and RPC 5.5(b) (assisting non-attorney in unauthorized practice of law), and good cause appearing;
It is ORDERED that VINCENT E. BEVACQUA is hereby reprimanded; and it is further
ORDERED that VINCENT E. BEVACQUA practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.